 In the Matter of HUDSON SALES CORPORATION,EMPLOYERandTEAM-STERSUNION LOCAL 495, AFL, PETITIONERCase No. 21-R-4069.-Decided April 27,1948O'Melveny & Myers,byMr.William, TV. Alsup,of Los Angeles,Calif., for the Employer.Mr. K. M. Griffinof Los Angeles, Calif., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on February 5, 1948, before Maurice J. Nicoson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHudson Sales Corporation,a Michigan corporation,is authorized todo business in the State of California where it is engaged in the dis-tribution of Hudson Motor Car Company automobiles,parts, andaccessories,as a vendee, but not as an agent of the Hudson Motor CarCompany.It maintains an office in Los Angeles,California,as wellas distribution outlets in various sections of the United States west ofthe Rocky Mountains.During 1946,the Employer purchased auto-mobiles, parts,and accessories valued in excess of $1,000,000,of whichmore than 75 percent represented shipments to the Employer frompoints outside the State of California.During the same period, theEmployer's sales exceededin value $1,000,000, of which approximately1percent represented shipments to points outside the State ofCalifornia.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members [Chairman Herzog and Membeis Murdock and Gray].77 N. L. R. B., No 59.378 HUDSON SALES CORPORATION379We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.2H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties,that all employees of the Employer's parts department, includingcounter clerks, shipping clerks, and receiving clerks, but excludingclerical employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Hudson Sales Corporation, LosAngeles, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Teamsters Union Local495, AFL, for the purposes of collective bargaining.YMatter of Liddon White Truck Co,76 N. L It. B. 1181.